2022 UT App 51



               THE UTAH COURT OF APPEALS

                   SPENCER CHRISTENSEN,
                        Appellant,
                            v.
     SALT LAKE COUNTY, WELLCON INC., JAMES WINDER, AND
                       TODD WILCOX,
                        Appellees.

                            Opinion
                       No. 20200220-CA
                      Filed April 14, 2022

          Third District Court, Salt Lake Department
                 The Honorable Laura Scott
                         No. 170907640

       Robert B. Sykes, C. Peter Sorensen, and Christina D.
                  Isom, Attorneys for Appellant
        Simarjit S. Gill, Jacque M. Ramos, and Timothy A.
                  Bodily, Attorneys for Appellees

JUDGE JILL M. POHLMAN authored this Opinion, in which JUDGES
     DAVID N. MORTENSEN and DIANA HAGEN concurred.

POHLMAN, Judge:

¶1     Spencer Christensen’s daughter, Casie Christensen, was
held in custody at the Salt Lake County Metro Jail while she was
withdrawing from opiates. After about forty-eight hours in
custody, Casie 1 died by suicide. Alleging that Casie was not
provided adequate medical care and supervision, Spencer
brought a federal claim for cruel and unusual punishment and a


1. Because Spencer and Casie Christensen share the same last
name, we refer to them by their first names, with no disrespect
intended by the apparent informality.
                  Christensen v. Salt Lake County


state law claim for wrongful death against Salt Lake County and
others in federal district court. After the federal court granted
judgment in favor of the defendants in that case, Spencer filed
the current lawsuit in state court against Salt Lake County and
others, bringing claims under the state constitution for
unnecessary rigor and lack of due process. The state district
court granted summary judgment in favor of the defendants.
Spencer now appeals that decision, and we affirm.


                          BACKGROUND 2

¶2      On January 8, 2014, law enforcement arrested Casie on
charges related to shoplifting. During a medical examination
before being booked into the Salt Lake County Metro Jail, Casie
reported that she had used heroin and cocaine that same day.
After the examination, Casie was placed in a holding cell, and
the jail began to monitor her for symptoms of withdrawal. Casie
was also assessed for suicidal ideation, but even after she began
experiencing withdrawal symptoms, Casie repeatedly denied
any suicidal or self-harm thoughts. But on January 10, 2014,
Casie died by suicide. We will discuss the undisputed facts
surrounding these events in further detail below.

                         The Federal Lawsuit

¶3      Casie’s father, Spencer, commenced a lawsuit in federal
district court against Salt Lake County, the Unified Police
Department, and others. Based on his allegations that Casie was


2. In reviewing a grant of summary judgment, “we view the facts
and all reasonable inferences in a light most favorable to the
party opposing the motion.” AKB Props. LLC v. Rubberball Prods.
LLC, 2021 UT App 48, ¶ 12, 487 P.3d 465 (cleaned up); accord
Kuchcinski v. Box Elder County, 2019 UT 21, ¶ 3 n.2, 450 P.3d 1056.
We recite the facts with that standard in mind.




20200220-CA                     2                   2022 UT App 51
                  Christensen v. Salt Lake County


not provided adequate medical care and supervision, Spencer
asserted a cause of action for cruel and unusual punishment
under federal law and a cause of action for wrongful death
under state law. It is undisputed that in the federal lawsuit,
Spencer did not assert a cause of action for unnecessary rigor in
violation of Article I, Section 9 of the Utah Constitution or a
cause of action for a denial of due process in violation of
Article I, Section 7 of the Utah Constitution.

¶4     After discovery was completed, the defendants in the
federal lawsuit moved for summary judgment, arguing that the
undisputed facts did not support Spencer’s claims. Spencer
responded by asserting that he did not intend to oppose the
defendants’ motion “for a host of reasons.” Spencer specifically
requested, however, that the federal court’s order “be narrowly
tailored so as not to ‘dismiss all claims,’ but only those claims or
causes of action raised in [his federal] Complaint.” Spencer
explained, “For example, the Complaint did not allege a cause of
action for any matters involving state civil rights violations, such
as Article I, Sec. 9, or subjecting prisoners to unnecessary rigor.
Such matters are still within the statute of limitations and may
yet be filed in state court.”

¶5     Thereafter, the federal district court granted summary
judgment to the defendants. The court’s order specified that
Spencer’s action was dismissed “with prejudice only as to the
exact claims brought in the Complaint at issue and addressed in
the summary-judgment motion.”

                  The Present Lawsuit in State Court

¶6      Spencer then filed the present action in state court against
Salt Lake County; Wellcon Inc., which contracted to provide
medical services at the jail; Todd Wilcox, the responsible
physician at the jail; and James Winder, the county sheriff
(collectively, the County Defendants). In this lawsuit, Spencer




20200220-CA                     3                   2022 UT App 51
                  Christensen v. Salt Lake County


asserted, for the first time, claims for unnecessary rigor and
denial of due process in violation of the Utah Constitution.

¶7     The County Defendants eventually moved for summary
judgment on the state constitutional claims. They sought
judgment “on the grounds that the undisputed material facts
alleged in the complaint and the undisputed material facts as
established in the Federal Action preclude [Spencer’s] state
constitutional violations as a matter of law.” (Cleaned up.) In
other words, the County Defendants argued that “applying . . .
those same undisputed facts to state constitutional law precludes
[the] claims asserted in the state court action.” Indeed, they
asserted that, as was “litigated and adjudicated” in the federal
lawsuit, Casie had received appropriate medical treatment while
incarcerated and that the County Defendants had employed
proper protocols to assess her mental health status. The County
Defendants thus contended that the “adjudicated facts the court
found material and without dispute in the prior Federal Action
are dispositive to [Spencer’s] ‘unnecessary rigor’ and due
process claims” and that “on those adjudicated facts, [the] state
constitutional claims against the County Defendants fail as a
matter of law.”

¶8     In support of their motion, the County Defendants
included a lengthy statement of material facts. These facts
mirrored, nearly verbatim, those contained in the defendants’
summary judgment motion in the federal lawsuit. Importantly,
in opposing summary judgment in the present case, Spencer
contested only two facts. See infra ¶ 32. Consequently, the district
court later determined that all but those two facts were deemed
admitted under rule 56(a)(4) of the Utah Rules of Civil
Procedure. 3



3. In opposing summary judgment, Spencer also provided a
separate statement of additional material facts in dispute in
                                                (continued…)


20200220-CA                     4                   2022 UT App 51
                 Christensen v. Salt Lake County


¶9     Still, Spencer insisted that he could bring his state
constitutional claims because he never raised the claims in
federal court and the federal court “said nothing about whether
th[e] facts support a state civil rights claim.” He also stressed
that the legal standards governing his state constitutional claims
differed from the standards governing the claims he had raised
in federal court. He further claimed that despite his admissions,
questions of fact existed as to whether Casie was subjected to
unnecessary rigor and deprived of due process when, in his
view, the County Defendants failed to properly assess and treat
Casie for opiate withdrawal.

                              The Facts

¶10 We now set forth the detailed facts of this case that are
undisputed, unless otherwise indicated.

¶11 Wednesday. In the late afternoon of January 8, 2014, Casie
was taken into police custody, and afterward, she “acted as if
she was having a seizure.” She was taken to the hospital for
evaluation, and while there, she reported that she had recently
been raped and held against her will. After, a physician
medically cleared Casie for transport to jail. When she arrived at
jail, she underwent a nursing pre-screen examination—a routine
procedure to obtain an overview of an inmate’s health.

¶12 During this examination at 10:06 p.m., Casie reported a
history of anxiety and depression for which she had been
prescribed medication; she also reported that she had used


(…continued)
accordance with rule 56(a)(2) of the Utah Rules of Civil
Procedure. The County Defendants did not contest those
additional facts for purposes of their motion, asserting that the
additional facts were “not relevant to nor dispositive to
determining summary judgment.”




20200220-CA                     5                  2022 UT App 51
                 Christensen v. Salt Lake County


heroin and cocaine earlier that day. Casie’s vital signs were
deemed to be in the normal range, and she appeared alert, calm,
and appropriately oriented to the situation. Because of her recent
drug use, Casie was placed in a holding cell in the screening area
of the jail at approximately 10:35 p.m. The nursing staff also
began to assess Casie for withdrawal symptoms from drugs at
11:23 p.m.

¶13 Thursday. Casie was assessed again at 1:17 a.m., 3:08 a.m.,
and 5:00 a.m. on January 9, 2014. Within this same time period,
officers also checked on Casie four additional times and saw no
concerning behavior. During the nursing assessments, Casie had
a slightly elevated heart rate, which the parties agree is not
uncommon for individuals withdrawing from drugs or alcohol,
but her vital signs were otherwise within the normal range.
Based on these evaluations, Casie was encouraged to drink
Gatorade to stay hydrated, and she was ultimately cleared for
booking into the jail around 5:00 a.m.

¶14 Under the protocol used at the jail to assess an inmate’s
symptoms of withdrawal, medical personnel are trained to track
a variety of withdrawal symptoms, such as nausea, sweating,
anxiety, headaches, and hallucinations. Each symptom is
assigned a score ranging from zero to seven, and the numbers
are added up as an inmate’s total score, known as a CIWA score.
Generally, medical intervention is initiated once an inmate’s
total score reaches twelve. Medical professionals at the jail are
also trained to monitor inmates’ vital signs for withdrawal
symptoms and to evaluate whether inmates experiencing
withdrawal have any suicidal or self-harm thoughts.

¶15 At 10:00 a.m., a nurse recorded Casie’s CIWA score as
one, with one point assessed for mild nausea with no vomiting.
At this time, Casie’s vital signs were within normal range, and
Casie denied having suicidal or self-harm thoughts, as noted on
her withdrawal worksheet.




20200220-CA                     6                  2022 UT App 51
                 Christensen v. Salt Lake County


¶16 A nurse assessed Casie for withdrawal signs again at 2:00
p.m. and recorded a score of zero on her withdrawal worksheet.
Casie’s vital signs were still normal, and Casie again denied any
suicidal or self-harm thoughts.

¶17 Around 3:15 p.m., Casie underwent a comprehensive
nursing examination. During this evaluation, her vital signs
remained within the normal range. She again reported her
previous cocaine and heroin use, and she complained of bruising
resulting from the rape. As part of this examination, she was
assessed for her current risk of suicide; she was not considered
to be at risk for suicide or in need of immediate mental health
treatment. But based on her reports of drug use and
victimization, she was referred to be seen by a mental health
professional (MHP) in her housing unit on a non-emergent basis.

¶18 At around 8:58 p.m., Casie reported to a housing officer
that she was “having difficulty breathing and has asthma.”
Medical staff was contacted, and a nurse arrived to evaluate
Casie at 9:14 p.m. The nurse assessed Casie’s vital signs as
“good,” and Casie was cleared to stay in her normal housing
unit. The nurse progress note reflects that Casie’s vital signs
“were not concerning for an asthma attack” and instead were
“reassuring and well within the range of normal.” The nurse
urged Casie to rest, increase her fluids, and submit a sick call
request if her symptoms worsened. Casie voiced her
understanding.

¶19 Friday. Around 6:42 a.m. on January 10, 2014, an officer in
the housing unit noticed that Casie refused to eat and exhibited
withdrawal symptoms. The parties agree that refusing to eat
while withdrawing from drugs or alcohol is not uncommon for
inmates and was not cause for concern.

¶20 Casie had a CIWA score of three at 8:00 a.m. She was
nauseated, and her score reflected that she was somewhere
between “mild nausea, no vomiting” and “intermittent nausea



20200220-CA                    7                   2022 UT App 51
                 Christensen v. Salt Lake County


and dry heaves.” Again, the parties agree that such symptoms
are not uncommon or cause for concern during withdrawal.
Casie had a slightly elevated heart rate, but her vital signs were
within normal range. A Gatorade was given to Casie to help her
with her withdrawal symptoms. Additionally, Casie continued
to deny having any suicidal or self-harm thoughts.

¶21 Casie was assessed again around 2:00 p.m. This time, her
CIWA score was five, with two (out of seven) points for nausea
and three (out of seven) points assessed for anxiety, meaning
that she was somewhere between “mildly anxious” and
“moderately anxious or guarded.” It is undisputed that neither
the nausea nor the level of Casie’s anxiety is uncommon for
individuals withdrawing from drugs or alcohol. She was
prescribed another Gatorade to ease her withdrawal symptoms.
Casie’s heart rate had lowered, and her other vital signs
remained within normal ranges. Moreover, Casie continued to
deny having suicidal or self-harm thoughts.

¶22 Around an hour later, Casie reported to a housing officer
that she had been raped before coming to jail and that she had
bruising, was having difficulty walking, and was “puking up
blood.” She also stated that she had not yet had further medical
evaluation, which she had been told at the time of booking that
she would later receive. The housing officer “called Mental
Health” at 2:50 p.m. and notified the on-duty sergeant of Casie’s
complaints.

¶23 Mental Health responded within ten minutes, and an
MHP evaluated and spoke with Casie for thirty minutes. Casie
reported to the MHP that she had been kidnapped and raped
and that she was in a lot of pain with bruising all over her body
and could not “get comfortable.” In response, the MHP referred
Casie to be seen by a nurse again. Casie’s mental health progress
note states that she “denies thoughts of self-harm but does want
to be seen by medical.” Likewise, the MHP later testified that she
saw no red flags to indicate that Casie was suicidal, and



20200220-CA                     8                  2022 UT App 51
                  Christensen v. Salt Lake County


although the MHP noted that “the risk is higher when someone
is going through withdrawal” and “when someone is in jail,” she
testified that Casie “was adamant that she was not suicidal, but
she was in pain and she wanted that addressed.”

¶24 At approximately 3:52 p.m., a nurse evaluated Casie.
Casie complained of withdrawal symptoms and complications
from her earlier rape. Casie also complained of increased
abdominal pain, nausea, and vomiting. Other than a slightly
elevated heart rate, Casie’s vital signs were still normal. But
because of Casie’s reported heroin use and continuing
withdrawal symptoms, the nurse called the on-call doctor. The
on-call doctor ordered some blood tests, prescribed an anti-
nausea medication and Gatorade, and referred Casie to be seen
at the next women’s clinic to be held two days later. Casie voiced
her understanding of this plan.

¶25 Two hours later, at 5:11 p.m., Casie asked to speak with
Mental Health. She told the housing officer that she was “not
thinking right,” but when asked if she was going to hurt herself,
she said no. The MHP returned and spoke with Casie. 4

¶26 At 5:47 p.m., an officer completed a regular watch tour,
which involved walking by each cell and inmate in the housing
unit to ensure the safety and security of the inmates and the unit.
The officer saw nothing out of the ordinary or of concern on this
watch tour.

¶27 A shift change occurred at 6:00 p.m. The new on-duty
officer in Casie’s housing unit was briefed about the unit as a
whole and about Casie specifically. The officers’ shift log
indicates that Casie was experiencing withdrawal symptoms,



4. The content of this conversation is not reflected in the
undisputed facts.




20200220-CA                     9                   2022 UT App 51
                  Christensen v. Salt Lake County


had been seen by Mental Health, and was “cleared to stay in
unit.”

¶28 The on-duty officer conducted regular watch tours at
6:22 p.m., 7:09 p.m., 7:57 p.m., 8:42 p.m., and 9:31 p.m. The
officer noted nothing out of the ordinary or of concern on any of
those watch tours.

¶29 But at 10:05 p.m., during clothing exchange, a prisoner
reported to officers that Casie had hanged herself in her cell. An
officer responded immediately and administered CPR until
nurses arrived two minutes later and took over. At
approximately 10:10 p.m., jail staff called for an ambulance while
resuscitation efforts continued. The ambulance arrived about six
minutes later and took Casie to the hospital, where she was
declared dead at approximately 10:52 p.m.

¶30 Several important details about the County Defendants’
standard of care and treatment of Casie were undisputed for the
purpose of summary judgment. Notably, the MHPs and nurses
properly screened Casie for risk of suicide and self-harm during
their encounters with her. Their care in this regard met the
standard of care in correctional facilities. They also appropriately
responded to Casie’s requests to speak with someone about her
situation and concerns. Further, they properly identified Casie as
at risk for withdrawal symptoms, and they conducted repetitive
screenings to assess her and respond as necessary. This was
consistent with their training and met the standard of care in
correctional facilities. They likewise met the standard of care in
responding to Casie’s complaints related to the reported rape. In
short, it is undisputed that the staff at the jail “at all times
monitored, assessed, and treated [Casie] utilizing their best
clinical judgment and consistent with all applicable standards of
care.”

¶31 The parties also agreed that there was no evidence of
deliberate indifference to Casie’s serious medical needs. And



20200220-CA                     10                  2022 UT App 51
                 Christensen v. Salt Lake County


there was no evidence that “any custom, policy, or practice of
the County [Defendants] contributed to, let alone caused,
[Casie’s] death.”

¶32 As mentioned, supra ¶ 8, Spencer disputed only two facts
stated in the County Defendants’ motion for summary
judgment. The two facts, along with Spencer’s responses, are as
follows:

      aa. One of the assessments for withdrawal from
      drugs or alcohol that is routinely used by medical
      personnel at the Jail and most other correctional
      facilities and hospitals in the United States is a
      “CIWA score,” which stands for “Clinical Institute
      Withdrawal Assessment.”

      RESPONSE: Deny. CIWA stands for “Clinical
      Institute Withdrawal Assessment,” but it is used
      for alcohol withdrawal. . . . It is not appropriately
      used for “withdrawal from drugs.”

      bb. The CIWA score is an internationally validated
      assessment tool that has been in use for many years
      and is the gold standard for assessing patients
      experiencing signs and symptoms of withdrawal.

      RESPONSE: Deny. The CIWA test is not
      appropriate for assessing withdrawal from opiate
      drugs. This was admitted by Dr. Wilcox in 2013, at
      least six months before Casie died.

(Cleaned up.) In other words, Spencer asserts that the CIWA
protocol, which the County Defendants used in evaluating
Casie, is appropriate only for assessing alcohol withdrawal but is
not appropriate for assessing opiate withdrawal, the type of
withdrawal that Casie was experiencing.




20200220-CA                    11                  2022 UT App 51
                 Christensen v. Salt Lake County


                     The District Court’s Ruling

¶33 After briefing and oral argument, the district court
granted summary judgment in favor of the County Defendants.
The court first noted that Spencer had admitted all but the two
disputed facts. See supra ¶¶ 8, 32. After laying out those two
disputed facts, the court determined that “even if the Court
assumes for purposes of the motion . . . [Spencer’s] position that
there is a better or more accurate protocol that should have been
used by [the County] Defendants to assess [Casie] during her
incarceration, based on the remaining undisputed facts this
Court cannot possibly conclude [the County] Defendants were
deliberately indifferent or otherwise violated [Casie’s]
constitutional rights to be free from ‘unnecessary rigor’ or due
process under the Utah Constitution.” The court thus concluded
that Spencer’s “inadequate medical care claims against [the
County] Defendants fail as a matter of law.”

¶34 Accordingly, the district court granted the County
Defendants’ motion for summary judgment and dismissed
Spencer’s claims with prejudice. Spencer appeals.


               ISSUE AND STANDARD OF REVIEW

¶35 Spencer contends that the district court erred in granting
summary judgment to the County Defendants on his state
constitutional claims. Summary judgment is appropriately
granted “if the moving party shows that there is no genuine
dispute as to any material fact and the moving party is entitled
to judgment as a matter of law.” Utah R. Civ. P. 56(a). “We
review the trial court’s conclusions of law for correctness,” and
“in doing so, we view the facts and all reasonable inferences in a
light most favorable to the party opposing the motion.” AKB
Props. LLC v. Rubberball Prods. LLC, 2021 UT App 48, ¶ 12, 487
P.3d 465 (cleaned up).




20200220-CA                    12                  2022 UT App 51
                  Christensen v. Salt Lake County


                             ANALYSIS

¶36 Spencer challenges the district court’s decision granting
summary judgment to the County Defendants. We begin by
addressing whether material facts are in dispute. We then
address Spencer’s arguments on appeal.

                          I. The Undisputed Facts

¶37 As an initial matter, we discuss whether Spencer is bound
by certain facts. The district court recognized that, except for two
facts, Spencer did not oppose the County Defendants’ statement
of material facts in their motion for summary judgment in state
court. Accordingly, the court deemed those facts admitted under
rule 56(a)(4) of the Utah Rules of Civil Procedure. Spencer does
not challenge the court’s determination on this point, and we
therefore proceed with our analysis of those undisputed facts. 5
Supra ¶¶ 11–31. Further, as we explain, infra ¶ 56, the two
disputed facts do not compel a different outcome here.

¶38 Spencer emphasizes that “[n]either unnecessary rigor
[under the Utah Constitution] nor state due process were raised”
in the federal action. This is true. The federal district court
dismissed Spencer’s federal claim for cruel and unusual
punishment and his state claim for wrongful death. Spencer’s
state constitutional claims in the present action were not before
the federal court. On appeal, Spencer emphasizes that the state
constitutional claims are substantively different from his earlier
claims in federal court, and he asserts that the established facts
“give rise to state constitutional violations under state law” and


5. Spencer is bound by these undisputed facts for the additional
reason that he has conceded that he cannot relitigate the facts
established by virtue of the federal action, which in all material
respects are identical to the statement of material facts in the
state action.




20200220-CA                     13                  2022 UT App 51
                  Christensen v. Salt Lake County


that the state district court erred in concluding otherwise.
(Cleaned up.) Thus, our task is to determine whether Spencer
has cognizable state constitutional claims in light of his
admissions. Cf. Jensen ex rel. Jensen v. Cunningham, 2011 UT 17,
¶ 49, 250 P.3d 465 (“Because the state and federal standards for
determining whether a plaintiff is entitled to damages for a
constitutional violation are different, a federal court
determination that the material undisputed facts do not give rise
to a federal constitutional violation does not preclude a state
court from deciding whether those same facts will give rise to a
state constitutional violation.”). We now turn to that task.

                     II. The State Constitutional Claims

¶39 Spencer contends that the district court erred in
concluding that his state constitutional claim for unnecessary
rigor failed as a matter of law. Spencer explains that this claim
“deal[s] with the application of an alcohol withdrawal protocol
to Casie” rather than an opiate withdrawal protocol. He asserts
that the County Defendants failed to properly evaluate Casie for
heroin withdrawal and unnecessarily exposed her to a risk of
death by suicide, thereby subjecting her to unnecessary rigor in
violation of Article I, Section 9 of the Utah Constitution. Spencer
further argues that the district court “failed to appreciate that the
same facts that might justify dismissal of a deliberate
indifference claim in federal court do not preclude an
unnecessary rigor claim in state court.” In his view, all he had to
prove was “unnecessary abuse or unnecessary exposure to an
increased risk of serious harm to establish unnecessary rigor.”
(Cleaned up.) He also asserts that contested issues of fact
precluded summary judgment in this regard. The County
Defendants respond that the established facts show “all care and
treatment [of Casie] was appropriate” and “within the standard
of care” and that Spencer thus cannot show unnecessary rigor.




20200220-CA                     14                  2022 UT App 51
                  Christensen v. Salt Lake County


¶40 We conclude that the district court correctly determined
that Spencer’s unnecessary rigor claim fails as a matter of law. 6
We first set forth the law involved when a party asserts a
violation of the unnecessary rigor clause, and we then address
its application to this case.

                                 A

¶41 To recover monetary damages for a violation of the Utah
Constitution, a plaintiff must establish (1) a violation of his or
her constitutional rights, (2) that the constitutional provision the
defendant violated was “self-executing,” and (3) that the
Spackman test for tort liability, which requires a showing that the
violation was flagrant, is satisfied. See Kuchcinski v. Box Elder
County, 2019 UT 21, ¶ 37, 450 P.3d 1056; see also Spackman ex rel.
Spackman v. Board of Educ. of Box Elder County School Dist., 2000
UT 87, ¶¶ 22–25, 16 P.3d 553 (explaining that under the
Spackman test, a plaintiff must establish “a ‘flagrant’ violation of
his or her constitutional rights,” “that existing remedies do not
redress his or her injuries,” and that equitable relief “is wholly
inadequate to protect the plaintiff’s rights”). This framework
applies to lawsuits against municipalities and their employees.
See Kuchcinski, 2019 UT 21, ¶¶ 16, 24–25. Our analysis



6. In addition to his unnecessary rigor claim, Spencer raised a
due process claim under the Utah Constitution, arguing that
Casie was denied due process. See Utah Const. art. I, § 7 (“No
person shall be deprived of life, liberty or property, without due
process of law.”). But on appeal Spencer focuses most of his
attention on the unnecessary rigor claim, and he recognized at
oral argument that his two state constitutional claims involve the
“same law” and thus rise and fall together. Because we conclude
that his unnecessary rigor claim fails as a matter of law, we
likewise conclude that his due process claim fails as a matter of
law.




20200220-CA                     15                  2022 UT App 51
                   Christensen v. Salt Lake County


concentrates primarily on the first element: whether Spencer has
shown a violation of Casie’s constitutional rights. 7

¶42 Article I, Section 9 of the Utah Constitution provides,
“Excessive bail shall not be required; excessive fines shall not be
imposed; nor shall cruel and unusual punishments be inflicted.
Persons arrested or imprisoned shall not be treated with
unnecessary rigor.” The first sentence of this section “closely
approximates the language of the Eighth Amendment to the
United States Constitution,” Dexter v. Bosko, 2008 UT 29, ¶ 7, 184
P.3d 592, and it is “directed to the sentence imposed” on a
criminal defendant, see id. ¶ 17.

¶43 The second sentence of Article I, Section 9—the
unnecessary rigor clause—is at issue here. It “has no federal
counterpart,”8 id. ¶ 7, and its role is to “protect[] persons
arrested or imprisoned from the imposition of circumstances on
them during their confinement that demand more of the


7. The second element is satisfied in this case. “A constitutional
provision is self-executing if it articulates a rule sufficient to give
effect to the underlying rights and duties intended by the
framers of the constitution” or, “in other words, . . . if no
ancillary legislation is necessary to the enjoyment of a right
given, or the enforcement of a duty imposed.” Kuchcinski v. Box
Elder County, 2019 UT 21, ¶ 17, 450 P.3d 1056 (cleaned up). The
Utah Supreme Court has determined that the unnecessary rigor
clause contained in Article I, Section 9 of the Utah Constitution
“is a self-executing provision.” Bott v. DeLand, 922 P.2d 732, 737
(Utah 1996), abrogated on other grounds by Spackman ex rel.
Spackman v. Board of Educ. of Box Elder County School Dist., 2000
UT 87, 16 P.3d 533; accord Dexter v. Bosko, 2008 UT 29, ¶ 21, 184
P.3d 592.

8. In fact, “[n]early identical provisions . . . exist in only four
other state constitutions.” Dexter, 2008 UT 29, ¶ 7 & n.8.




20200220-CA                      16                  2022 UT App 51
                  Christensen v. Salt Lake County


prisoner than society is entitled to require,” id. ¶ 17. It thus
centers on “the circumstances and nature of the process and
conditions of confinement.” Id.

¶44 The Utah Supreme Court has explained that the
unnecessary rigor clause protects prisoners and arrestees against
“unnecessary abuse.” Bott v. DeLand, 922 P.2d 732, 737 (Utah
1996), abrogated on other grounds by Spackman, 2000 UT 87. Abuse
“focuses on needlessly harsh, degrading, or dehumanizing
treatment of prisoners.” Id. at 740 (cleaned up). “[U]nnecessary
rigor must be treatment that is clearly excessive or deficient and
unjustified, not merely the frustrations, inconveniences, and
irritations that are common to prison life.” Id. at 741. In other
words, “[a] prisoner suffers from unnecessary rigor when subject
to unreasonably harsh, strict, or severe treatment,” which “may
include being unnecessarily exposed to an increased risk of
serious harm.” Dexter, 2008 UT 29, ¶ 19. Accordingly, “[w]hen
the claim of unnecessary rigor arises from an injury, a
constitutional violation is made out only when the act
complained of presented a substantial risk of serious injury for
which there was no reasonable justification at the time.” Id. This
standard is “difficult . . . to prove.” See Bott, 922 P.2d at 744.
Further, to be a flagrant violation in satisfaction of the Spackman
test, “the conduct at issue [must] be more than negligent to be
actionable.” Dexter, 2008 UT 29, ¶ 21.

                                B

¶45 Here, Spencer asserts that his claim is not about
“inadequate or negligent care” or “deliberate indifference.” He
acknowledges that he must prove unnecessary abuse or
unnecessary exposure to an increased risk of serious harm to
establish the unnecessary rigor claim. And Spencer’s theory is
that the County Defendants’ “failure to assess and treat Casie
with an opiate withdrawal standard (a) subjected her to
unreasonably harsh, strict or severe treatment in her
confinement; [and] (b) unnecessarily exposed her to an increased



20200220-CA                    17                   2022 UT App 51
                  Christensen v. Salt Lake County


risk of serious harm, i.e., death by suicide.” (Cleaned up) (citing
Dexter, 2008 UT 29, ¶ 19).

¶46 The district court concluded that even assuming “there is
a better or more accurate protocol” that the County Defendants
should have used to assess Casie during her incarceration,
“based on the remaining undisputed facts [the court] cannot
possibly conclude [the County] Defendants were deliberately
indifferent or otherwise violated [Casie’s] constitutional right[]
to be free from ‘unnecessary rigor’” under the Utah Constitution.
The court then concluded that “the inadequate medical care
claims . . . fail as a matter of law.”

¶47 Spencer points to the district court’s use of the phrase
“deliberately indifferent” and asserts that the court thereby
mistakenly treated his claim as one for deliberate indifference
under Article I, Section 9. But we are not persuaded that this
reference demonstrates that the court treated his claim as limited
to a deliberate indifference theory. We read the court’s
statement, in context, as evidencing its understanding of the
difference between deliberate indifference and unnecessary
abuse, especially because the parties had addressed both in their
briefing. 9 See generally Bott, 922 P.2d at 740–41 (“The deliberate
indifference standard protects prisoners from cruel and unusual
punishments, and the unnecessary abuse standard protects
prisoners from unnecessary rigor.”).


9. To the extent that Spencer suggests that perhaps the district
court applied the deliberate indifference standard applicable to
federal claims for cruel and unusual punishment under the
Eighth Amendment, we disagree. The court’s decision
demonstrates it understood that Spencer’s unsuccessful
deliberate indifference claim under the Eighth Amendment in
federal court did not necessarily foreclose an unnecessary rigor
claim under Article 1, Section 9 of the Utah Constitution in state
court.




20200220-CA                    18                   2022 UT App 51
                  Christensen v. Salt Lake County


¶48 Spencer further asserts that the district court “failed to
appreciate that unnecessary rigor easily can arise out of the same
facts that may fail to establish a federal claim for deliberate
indifference under the Eighth Amendment” to the United States
Constitution. (Cleaned up.) See generally Sealock v. Colorado, 218
F.3d 1205, 1209 (10th Cir. 2000) (“A prison official’s deliberate
indifference to an inmate’s serious medical needs violates the
Eighth Amendment.” (citing Estelle v. Gamble, 429 U.S. 97, 102
(1976))); Bott, 922 P.2d at 738 (noting that a prisoner may recover
for “inadequate medical care only upon a showing of ‘deliberate
indifference,’ as defined by the United States Supreme Court”).
Again, we are not persuaded. The court’s memorandum and
earlier orders show that it understood that Spencer’s
unnecessary rigor claim in this case arose solely under the Utah
Constitution.

¶49 That leaves Spencer with his main argument on appeal—
that the district court erred in concluding that his state
constitutional claim for unnecessary rigor failed as a matter of
law. As he explains, “just because the ‘facts’ show some care for
Casie (e.g., alcohol withdrawal) does not mean that a state claim
for unnecessary rigor is precluded under those same facts.” And
he asserts that the County Defendants violated the unnecessary
rigor clause when they “unnecessarily exposed Casie to an
increased risk of serious harm by suicide when they screened
and treated her as an alcoholic instead of as a withdrawing
heroin addict.”

¶50 The problem for Spencer is that even if the unnecessary
rigor clause provides more protections than the Eighth
Amendment, 10 Spencer’s state constitutional claim is not viable


10. Some federal courts appear to equate the state and federal
standards. See Brown v. Larsen, 653 F. App’x 577, 579 (10th Cir.
2016) (“The inquiry under the Eighth Amendment—whether the
conditions objectively posed a substantial risk of serious harm—
                                                     (continued…)


20200220-CA                    19                   2022 UT App 51
                  Christensen v. Salt Lake County


considering his concessions. Specifically, it is undisputed that
the staff at the jail “at all times monitored, assessed, and treated
[Casie] utilizing their best clinical judgment and consistent with
all applicable standards of care.” It is also undisputed that the
MHPs and nurses properly screened Casie for risk of suicide and
self-harm and met the standard of care in this regard. They also
appropriately responded to Casie’s requests to speak with
someone about her concerns, and they properly identified Casie
as at risk for withdrawal symptoms, conducting repetitive
screenings to assess her. This care was consistent with their
training and met the standard of care in correctional facilities.
Additionally, it is undisputed that no evidence showed that “any
custom, policy, or practice of the County [Defendants]
contributed to, let alone caused, [Casie’s] death.”

¶51 Spencer cannot sustain his unnecessary rigor claim in the
face of these admissions. Because Spencer has conceded, among
other things, that the County Defendants “at all times
monitored, assessed, and treated” Casie for the risk of suicide
and other conditions, we do not see how Spencer could prove
that the County Defendants subjected Casie to “treatment that is
clearly excessive or deficient and unjustified,” see Bott, 922 P.2d
at 741, or to treatment that is “unreasonably harsh, strict, or
severe,” see Dexter, 2008 UT 29, ¶ 19. For example, the County
Defendants began monitoring Casie for withdrawal symptoms


(…continued)
is the same as the inquiry under the unnecessary rigor clause—
whether the injurious act presented a substantial risk of serious
injury.” (cleaned up)); Redmond v. Crowther, No. 2:13CV393DAK,
2016 WL 3546292, at *7 (D. Utah June 23, 2016) (stating that “the
protections of the Unnecessary Rigor Clause [are defined] in an
identical way in medical treatment cases as the federal courts
have defined protections of the Eighth Amendment”). Yet, for
purposes of this appeal, we need not decide the exact contours of
the relationship between the state and federal standards.




20200220-CA                     20                  2022 UT App 51
                 Christensen v. Salt Lake County


when she arrived at the jail, and the MHP responded to speak
with Casie after Casie told a housing officer around 5:00 p.m. on
January 10 (shortly before her death) that she was “not thinking
right” but was not going to hurt herself. This treatment is not
clearly deficient, and Spencer has not explained how he could
still state a claim for unnecessary rigor given he admitted that
the County Defendants used their best professional judgment
and satisfied the applicable standard of care.

¶52 Under Utah law, “a constitutional violation [under the
unnecessary rigor clause] is made out only when the act
complained of presented a substantial risk of serious injury for
which there was no reasonable justification at the time.” Id.
According to Spencer, Casie was unnecessarily exposed to “an
increased risk of serious harm by suicide when [the County
Defendants] screened and treated her as an alcoholic instead of
as a withdrawing heroin addict.” But it is undisputed that under
the protocol that the County Defendants did employ, they were
monitoring Casie for suicide and withdrawal symptoms. In fact,
they were watching and assessing Casie for risk of suicide, and
she repeatedly denied having any thoughts of self-harm.

¶53 Although the County Defendants sadly were unable to
prevent Casie’s death from happening, their monitoring for
suicide did not “expose[] [Casie] to an increased risk of harm” or
“present[] a substantial risk” given the undisputed fact that
those efforts were consistent with the appropriate standard of
care. See id. Put differently, it is incompatible for Spencer to
recognize that the County Defendants met the standard of care
but also maintain that they simultaneously exposed Casie to a
substantial risk of harm.

¶54 Our supreme court has also explained that to be a flagrant
violation of the unnecessary rigor clause, “the conduct at issue
[must] be more than negligent to be actionable.” Id. ¶ 21. Thus,
the defendants’ conduct must be more culpable than mere
negligence. See id. But Spencer asserts that he “is not arguing



20200220-CA                    21                  2022 UT App 51
                  Christensen v. Salt Lake County


inadequate or negligent care,” and by admitting that the County
Defendants complied with the standard of care, he has
effectively conceded that the County Defendants’ conduct was
not even negligent. Cf. Cope v. Utah Valley State College, 2014 UT
53, ¶ 11, 342 P.3d 243 (explaining that negligence typically
requires a breach of the applicable standard of care); Nguyen v.
IHC Health Services, Inc., 2010 UT App 85, ¶ 15, 232 P.3d 529
(stating that a party claiming negligence must “prove that the
standard of care had been breached”). It follows that their
conduct was not “more than negligent” and is not “actionable”
under the unnecessary rigor clause. See Dexter, 2008 UT 29, ¶ 21;
see also Richards v. State, 2003 UT App 68U, para. 6 (concluding
that the plaintiff’s factual allegations “amount to a textbook
example of simple employer negligence” and because
“negligence is insufficient to constitute a violation” of Article I,
Section 9, the trial court correctly dismissed the claim).

¶55 Spencer also has not explained how he could prevail
when he has admitted that the County Defendants had no policy
or practice that contributed to, let alone caused, Casie’s death.
Where Spencer’s theory is predicated on the County Defendants’
use of an alcohol withdrawal protocol for Casie (who was
withdrawing from opiates), Spencer would have to show that
Casie’s “injury was caused by” the County Defendants’ allegedly
flawed protocol. See Bott, 922 P.2d at 739–40 (emphasis added);
see also id. (holding that a prisoner could recover damages under
Article I, Section 9 if the prisoner “shows that his injury was
caused by a prison employee who acted with deliberate
indifference or inflicted unnecessary abuse upon him”). Because
Spencer has conceded that there is no such causation, Spencer
cannot prove an unnecessary rigor violation. See id.

¶56 Our view is unchanged even taking into consideration the
two facts that Spencer disputed. In particular, Spencer asserts
that the CIWA protocol used by the County Defendants is
appropriate only for alcohol withdrawal, not withdrawal from
opiates. Supra ¶ 32. But like the district court, we conclude that



20200220-CA                     22                  2022 UT App 51
                 Christensen v. Salt Lake County


even assuming that “there is a better or more accurate protocol
that should have been used by [the County] Defendants to assess
[Casie] during her incarceration,” Spencer’s unnecessary rigor
claim is still unavailing as a matter of law based on the
remaining undisputed facts.

¶57 Finally, Spencer claims that factual disputes preclude
summary judgment, arguing that “[a]t a bare minimum, there
are substantial questions of fact about unnecessary rigor in this
case.” But, again, Spencer cannot overcome his admissions. As
discussed, Spencer cannot maintain this unnecessary rigor claim
when he has effectively conceded, among other things, that he
cannot show causation, a breach of the standard of care, or
conduct that is more than negligent. For these reasons, the
district court correctly granted summary judgment in favor of
the County Defendants.


                          CONCLUSION

¶58 We conclude that given Spencer’s admissions, his state
constitutional claims fail as a matter of law. Accordingly, we
affirm the district court’s grant of summary judgment to the
County Defendants.




20200220-CA                   23                   2022 UT App 51